                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


KORY CHRISTIAN PEDERSEN,

               Petitioner,                                                  No. 6:l 7-cv-00145-JR
       v.
                                                                         OPINION AND ORDER
CHRISTINE POPOFF, Superintendent,
Oregon State Correctional Institution,

               Defendant.


MOSMAN,J.,

       On April 17, 2019, Magistrate Judge Jolie Russo issued her Findings and

Recommendation (F&R) [53], recommending that I deny Kory Pedersen's Amended Petition for

Writ of Habeas Corpus [12]. Mr. Pedersen filed Objections to the F&R [55] and Respondent

Christine Popoff filed a Response to Mr. Pedersen's Objections [56]. For the reasons below, I

adopt Judge Russo's F&R in full.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

        Judge Russo found that Mr. Pedersen has not shown that he is entitled to habeas corpus

relief on his claim of ineffective assistance of trial counsel. F&R [53] at 11. Mr. Pedersen, who

was convicted of Attempted Aggravated Murder after firing twice at a Lincoln County Deputy

Sheriff, argued that his trial counsel was ineffective in two ways. First, Mr. Pedersen claimed

that trial counsel was ineffective in failing to present a theory that the first shot he fired at the

Deputy qualified as an act of self-defense. Trial counsel had argued that the first shot was a

warning shot, aimed away from the Deputy. If the first shot was intended only as a warning, Mr.

Pederson would not have been guilty of attempted murder. Although the jury was instructed on

self-defense and trial counsel argued that the jury should acquit based on self-defense, Mr.

Pederson argues that his counsel was ineffective in failing to argue that a warning shot also

supported a theory of self-defense. Objs. [55] at 10.

        Second, Mr. Pedersen claimed that his trial counsel was ineffective in failing to obtain

additional experts to bolster his claim that the second shot fired at the Deputy was unintentional.

After Mr. Pederson fired the first shot, the Deputy returned fire, hitting Mr. Pederson in his

shooting hand. Mr. Pederson claims that his injury caused an involuntary trigger pull, which

resulted in the second bullet fired at the Deputy. A private investigator testified at trial that it




2 - OPINION AND ORDER
was "very possible" that the Deputy's bullet could have caused Mr. Pedersen to unintentionally

fire his gun. Tr. 949-52.

       The state postconviction review (PCR) court found that additional witnesses would have

been useful in establishing the involuntariness of the second shot, but that the jury was not

required to believe that the first shot was only meant to be a warning. And testimony by

additional experts "couldn't help [Petitioner] a bit with the question of the first shot, which was

clearly intentionally fired." Resp't Answer [26] Ex. 2 at 11-12. The PCR court therefore denied

Mr. Pederson's claim that his counsel was constitutionally ineffective. Applying the standard of

review for a state prisoner asserting an ineffective assistance of counsel claim, Judge Russo

found that the PCR court's decision was not unreasonable and was supported by the record.

F&R [53] at 10; see also id. at 9 ("When§ 2254(d) applies, the question is not whether counsel's

actions were reasonable. The question is whether there is any reasonable argument that counsel

satisfied Strickland's deferential standard.") (quoting Harrington v. Richter, 562 U.S. 86, 105

(2011)).

       Mr. Pedersen quotes State v. Strye for the proposition that a defendant need not "intend to

cause, or actually cause, any injury to another person to pursue self-defense, it is only necessary

that the defendant act intentionally in a manner designed to prevent themselves from being

harmed by another's unlawful use of force." Objs. [55] at 14 (citing 356 P.3d 1165, 1168 (Or.

App. 2015)). While this statement of Oregon law highlights the tension between trial counsel's

testimony that he pursued a theory that the first shot was a warning rather than self-defense, it

does not demonstrate that habeas corpus relief is appropriate. As Judge Russo stated in her F &R,

even if Mr. Pederson had established that trial counsel's conduct fell below an objective standard

of reasonableness, he must also have demonstrated that he was prejudiced by that deficiency.



3 - OPINION AND ORDER
F&R [53] at 10. In other words, he needed to demonstrate that "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been

different." F&R [53] at 8 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). I agree

with Judge Russo that the PCR court reasonably found that the result of the proceeding would

not have been different had counsel delivered a more convincing argument on a theory of self-

defense.

        The PCR court's most fundamental holding was that the jury did not believe Mr.

Pedersen's testimony that his first shot was fired as a warning. The jury instead found that Mr.

Pedersen shot at the Deputy, which would be justifiable as self defense only if, (1) the Deputy

made an arrest "with excessive force," and (2) Mr. Pedersen "reasonably believe[d] that the

arresting officer was about to use deadly force against him." Trial Tr. [27] Ex. 3 at 1156.

Although trial counsel did not argue that Mr. Pedersen was justified in shooting at the Deputy,

the decision not to make this argument was based on a reasoned analysis of the facts of the case.

In a deposition taken as part of the state postconviction review proceedings, trial counsel stated

that he believed Mr. Pedersen would have been justified in firing at the deputy had Mr. Pedersen

known that the Deputy was engaged in a felonious assault by acting in violation of his police

training. Answer [26-1] Ex. 116 at 27. Trial counsel also stated, however, that Mr. Pedersen

"had no idea what police training procedures were," and therefore Mr. Pedersen did not

reasonably believe that the Deputy's use of force was felonious. Id. Trial counsel explained that

he considered presenting evidence that the Deputy did not follow training procedure in his

encounter with Mr. Pedersen but decided against it because he anticipated that (1) the prosecutor

would object, and (2) the trial court would have ruled that such testimony was irrelevant to Mr.

Pedersen's state of mind. Id. at 29. This rationale belies Mr. Pedersen's contention that his trial



4 - OPINION AND ORDER
counsel failed to perceive that there was a viable argument for self-defense in this case. Because

the PCR court made a reasonable determination that trial counsel did not violate the standard set

forth in Strickland with respect to presenting a theory of self-defense, I agree with Judge Russo's

finding that Mr. Pedersen is not entitled to habeas corpus relief on this claim.

       The PCR court also addressed Mr. Pedersen's second basis for claiming ineffective

assistance of trial counsel: that trial counsel was ineffective in not presenting additional expeti

testimony on whether the second shot was an "accidental discharge" resulting from Mr.

Pedersen's involuntary reaction to being shot in the hand. The PCR court noted that additional

experts could have helped develop that theory but that there was no reasonable probability that

additional experts would have changed the result of the proceeding because Mr. Pedersen

intentionally fired the first shot. I agree with Judge Russo that the PCR court reasonably

determined that trial counsel was not ineffective in failing to bolster the "accidental discharge"

theory with additional experts. Mr. Pedersen is therefore not entitled to habeas corpus relief on

this claim.

                                          CONCLUSION

        For the reasons described above, I adopt the F&R [53] as my own opinion. The

Amended Petition for Writ of Habeas Corpus [12] is DENIED. Because Petitioner has not made

a substantial showing of the denial of a constitutional right, Petitioner's request for a certificate

of appealability is DENIED. See 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.

        DATED this




5 - OPINION AND ORDER
